    


EXHIBIT 10.3


CHANGE IN CONTROL AGREEMENT




This Change in Control Agreement (this “Agreement”) between Haemonetics
Corporation, a Massachusetts corporation with its principal offices at 400 Wood
Road, Braintree, Massachusetts, 02184, (herein referred to as the “Company”) and
Christopher A. Simon (the “Officer”), is made effective as of the Start Date (as
defined in the Employment Agreement, effective as of May 16, 2016, between the
Officer and the Company (the “Employment Agreement”)) (the “Effective Date”).
The Company and the Officer are collectively referred to herein as the “Parties”
and individually referred to as a “Party.”


WITNESSETH THAT


WHEREAS, the Officer is employed by the Company as a senior executive of the
Company or one, or more than one, of the Company’s subsidiaries; and


WHEREAS, the Board of Directors of the Company (the “Board”) decided that the
Company should provide certain compensation and benefits to the Officer in the
event that the Officer’s employment is terminated on or after a change in the
ownership or control of the Company under certain circumstances;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, for so long as Officer remains a member of the Company’s
Operating Committee, then the Parties agree as follows:


1.
Purpose. The Company considers a sound and vital management team to be
essential. Management personnel who become concerned about the possibility that
the Company may undergo a Change in Control (as defined in Paragraph 2 below)
may terminate employment or become distracted. Accordingly, the Board has
determined to extend this Agreement to minimize the distraction the Officer may
suffer from the possibility of a Change in Control.



2.
Change in Control. The term “Change in Control” for purposes of this Agreement
shall mean the earliest to occur of the following events during the Term (as
defined in Paragraph 3 below):



(a)
a person, or any two or more persons acting as a group, and all affiliates of
such person or persons, who prior to such time owned less than thirty-five
percent (35%) of the then outstanding shares of the Company’s $0.01 par value
common stock (“Common Stock”), shall acquire such additional shares of the
Company’s Common Stock in one or more transactions, or series of transactions,
such that following such transaction or transactions such person or group and
affiliates beneficially own thirty-five percent (35%) or more of the Company’s
Common Stock outstanding,





Page 1 of 1



--------------------------------------------------------------------------------

    


(b)
closing of the sale of all or substantially all of the assets of the Company on
a consolidated basis to an unrelated person or entity, and



(c)
there is a consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of the common stock of Company immediately before the consummation of
such transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this Paragraph
2(c), the percentage of the beneficially owned shares of the successor or
survivor entity described above shall be determined exclusively by reference to
the shares of the successor or survivor entity which result from the beneficial
ownership of shares of common stock of the Company by the persons described
above immediately before the consummation of such transaction.



3.
Term. This Agreement may not be terminated by the Company for any reason for as
long as the Officer continues to serve as the Chief Executive Officer of the
Company. This Agreement shall be enforceable in accordance with its terms for
any period following the Officer’s Separation from Service to the Company until
all payments and benefits provided hereunder, if any, have been paid or
delivered in full, and all other obligations of the parties to this Agreement
have been fully discharged (the “Term”).  If a Change in Control occurs during
the Term, the Term shall automatically extend until the second anniversary of
the Change in Control (the “Protection Period”). At the end of the Term, this
Agreement shall terminate without further action by either the Company or the
Officer. If no Change in Control occurs prior to expiration of the Term or if
the Officer Separates from Service (as defined in Paragraph 5(a) below) before a
Change in Control this Agreement shall automatically terminate without any
further action; provided, however, that Paragraph 13 (regarding arbitration)
shall continue to apply to the extent the Officer disputes the termination of
this Agreement. For the avoidance of doubt, no Severance Benefits (as defined
below) shall be paid or provided by the Company to the Officer under this
Agreement if the Officer Separates from Service due to termination of employment
(i) by the Company and its subsidiaries for Cause or (ii) by the Officer,
including by the Officer’s notification of the Company of the Officer’s
intention not to renew the term of the Employment Agreement, absent the
occurrence of Constructive Termination.



4.
Severance Benefits. If, during the Protection Period (as defined in Paragraph 3
above), the Officer “Separates from Service” (as defined in Paragraph 5(a)
below) due to termination of employment by the Company and its subsidiaries
without “Cause” (as defined in Paragraph 5(b)) (including, for avoidance of
doubt, the Company’s failure to renew the term of the Employment Agreement) or
by the Officer due to “Constructive Termination” (as defined in Paragraph 5(c))
(each, a “Qualifying Termination”), the Officer shall be entitled to the
severance benefits set forth in this Paragraph 4. The Officer shall not be
entitled to severance benefits upon any other Separation from Service, including
a termination of employment by the Company for Cause or due to the Officer’s
death or Disability (as defined in Paragraph 5(d)). The payments and benefits
provided for under this Paragraph 4 shall



Page 2 of 2



--------------------------------------------------------------------------------

    


be in lieu of any other severance benefits otherwise payable by the Company to
the Officer and shall be subject to reduction due to application of the Section
280G Cap as provided under Paragraph 6 below. Payment of the severance benefits
as may be reduced by the 280G Cap, if applicable, shall commence 30 days after a
Qualifying Termination, provided that the Officer has timely executed a release
that is not revoked as provided under Paragraph 7 below. No severance benefit
shall be paid under this Agreement if the Officer has not timely executed a
release under Paragraph 7.


(a)    Salary and Bonus Amount. The Company will pay to the Officer thirty days
after a Qualifying Termination a lump sum cash amount equal to the product
obtained by multiplying:


(i)
the sum of (A) salary at the annualized rate which was being paid by the Company
and/or subsidiaries to the Officer immediately prior to the time of such
termination or, if greater, at the time of the Change in Control plus (B) the
annual target bonus and/or any other annual cash incentive award opportunity
applicable to the Officer at the time of the Qualifying Termination or, if
greater, at the time of the Change in Control, by



(ii)
2.99



(b)    Payment for Welfare Benefits. The Officer shall be entitled to receive a
lump sum cash amount intended to cover the approximate cost of the Company’s
portion of the premiums necessary to continue the coverage under the Officer’s
medical, dental, life insurance and disability insurance coverages
(collectively, the “Welfare Benefits”) as in effect upon Separation from Service
for a period of three years following a Qualifying Termination. For avoidance of
doubt, medical coverage for this purpose shall include medical coverage provided
to members of the Officer’s immediate family under a Company sponsored plan,
policy or program at the time of the Officer’s employment termination, and
premiums with respect to medical and dental coverage shall be determined using
the rate charged for COBRA coverage. The Officer shall be entitled to elect
continued Welfare Benefits as provided under any employee benefit plan, policy
or program sponsored by the Company as in effect on the Officer’s Separation
from Service, including but not limited to COBRA.


(c)    Outplacement Services. In the event of a Qualifying Termination, the
Company shall provide to the Officer executive outplacement services provided on
a one-to-one basis by a senior counselor of a firm nationally recognized as a
reputable national provider of such services for up to twelve months following
Separation from Service, plus evaluation testing, at a location mutually
agreeable to the Parties, up to a maximum amount of $35,000. If the Officer
elects not to take advantage of such program within 30 days of separation,
unless otherwise agreed in writing, there will be no obligation to continue this
service. In no circumstance will the Company provide a cash payment in lieu of
the use of these services.




Page 3 of 3



--------------------------------------------------------------------------------

    


(d)    Equity Awards. Except as otherwise provided with respect to a change in
control by the terms of the Officer’s Equity Awards, the vesting of the
Officer’s Equity Awards shall be governed by this Paragraph 4(d). The term
“Equity Award” shall mean stock options, stock appreciation rights, restricted
stock, restricted stock units, performance shares or any other form of award
that is measured with reference to the Company’s Common Stock.


(i)
The vesting of the Officer’s Equity Awards granted on or after the Effective
Date that vest solely on the basis of continued employment with the Company or
any of its subsidiaries shall be accelerated solely by reason of a Change in
Control only if the surviving corporation or acquiring corporation following a
Change in Control refuses to assume or continue the Officer’s Equity Awards or
to substitute similar Equity Awards for those outstanding immediately prior to
the Change in Control. If such Officer’s Equity Awards are so continued, assumed
or substituted and at any time after the Change in Control the Officer incurs a
Qualifying Termination, then the vesting and exercisability of all such unvested
Equity Awards held by the Officer that are then outstanding shall be accelerated
in full and any reacquisition rights held by the Company with respect to any
such Equity Award shall lapse in full, in each case, upon such termination.



(ii)
The vesting of the Officer’s Equity Awards that vest, in whole or in part, based
upon achieving Performance Criteria shall be accelerated on a pro rata basis by
reason of a Change in Control. The pro rata vesting amount shall equal the
designated target award multiplied by a fraction, the numerator of which is the
number of days the Officer was employed during the award’s performance period as
of the date of the Change in Control, and the denominator of which is the number
of days in the performance period. For purposes of this Paragraph 4(d),
“Performance Criteria” means any business criteria that apply to the Officer, a
business unit, division, subsidiary, affiliate, the Company or any combination
of the foregoing.



(iii)
Enforcement of the terms of this Paragraph 4(d) shall survive termination of
this Agreement.



Equity Awards granted before the Effective Date shall not be subject to this
Paragraph 4(d).


By accepting severance benefits under this Paragraph 4, the Officer waives the
Officer’s right, if any, to have any payment made under this Paragraph 4 taken
into account to increase the benefits otherwise payable to, or on behalf of, the
Officer under any employee benefit plan, policy or program, whether qualified or
nonqualified, maintained by the Company (e.g., there will be no increase in the
Officer’s tax-qualified retirement plan benefits, non-qualified deferred
compensation plan benefits or life insurance because of severance benefits
received hereunder).




Page 4 of 4



--------------------------------------------------------------------------------

    


5.
Definitions of “Separation from Service,” “Cause,” “Constructive Termination,”
and “Disability”. For purposes of this Agreement, the following terms shall have
the meanings set forth below:



(a)
The term “Separation from Service” or “Separates from Service” for purposes of
this Agreement shall mean a “separation from service” within the meaning of
Section 409A of the Code (after applying the presumptions in Treas. Reg. Sect.
1.409A-1(h)).



(b)
“Cause” means (i) the Officer’s conviction of (or a plea of guilty or nolo
contendere to) a felony or any other crime involving moral turpitude,
dishonesty, fraud, theft or financial impropriety; or (ii) a determination by a
majority of the Board in good faith that the Officer has (A) willfully and
continuously failed to perform substantially the Officer’s duties (other than
any such failure resulting from the Officer’s Disability or incapacity due to
bodily injury or physical or mental illness), after a written demand for
substantial performance is delivered to the Officer by the Board that
specifically identifies the manner in which the Board believes that the Officer
has not substantially performed the Officer’s duties, (B) engaged in illegal
conduct (other than minor traffic offenses), an act of dishonesty or gross
misconduct, or (C) willfully violated a material requirement of the Company’s
code of conduct or the Officer’s fiduciary duty to the Company. No act or
failure to act on the part of the Officer shall be considered “willful” unless
it is done, or omitted to be done, by the Officer in bad faith and without
reasonable belief that the Officer’s action or omission was in, or not opposed
to, the best interests of the Company or its subsidiaries. In order to terminate
the Officer’s employment for Cause, the Company shall be required to provide the
Officer a reasonable opportunity to be heard (with counsel) before the Board,
which shall include at least ten (10) business days of advance written notice to
the Officer. Further, the Officer’s attempt to secure employment with another
employer that does not breach the Officer’s non-competition obligations shall
not constitute an event of Cause.



(c)    “Constructive Termination” means, without the express written consent of
the Officer, the occurrence of any of the following during the Protection Period
(as defined in Paragraph 3 above):


(i)
any reduction in the Officer’s annual base salary, annual target bonus
opportunity and/or annual maximum bonus opportunity as in effect immediately
prior to a Change of Control or as the same may be increased from time to time;



(ii)
a material diminution in the Officer’s authority, duties, or responsibilities as
in effect at the time of the Change in Control;



(iii)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Officer is required to report (it being understood that



Page 5 of 5



--------------------------------------------------------------------------------

    


if the Officer reports to the Board, a requirement that the Officer report to
any individual or body other than the Board will constitute Constructive
Termination hereunder);


(iv)
a material diminution in the budget over which the Officer retains authority;



(v)
the Company’s requiring the Officer to be based anywhere outside a fifty mile
radius of the Company’s offices at which the Officer is based as of immediately
prior to a Change of Control (or any subsequent location at which the Officer
has previously consented to be based) except for required travel on the
Company’s business to an extent that is not substantially greater than the
Officer’s business travel obligations as of immediately prior to a Change in
Control or, if more favorable, as of any time thereafter; or



(vi)
any other action or inaction that constitutes a material breach by the Company
or any of its subsidiaries of the terms of this Agreement.



In no event shall the Officer be entitled to terminate employment with the
Company on account of Constructive Termination unless the Officer provides
notice of the existence of the purported condition that constitutes Constructive
Termination within a period not to exceed ninety (90) days of its initial
existence, and the Company fails to cure such condition (if curable) within
thirty (30) days after the receipt of such notice.


(d)
“Disability” means the Officer’s inability, due to physical or mental incapacity
resulting from injury, sickness or disease, for one hundred and eighty (180)
days in any twelve-month period to perform his duties hereunder.



6.    Section 280G Restriction. Notwithstanding any provision of this Agreement
to the contrary, the following provisions shall apply:


(a)
If it is determined that part or all of the compensation and benefits payable to
the Officer (whether pursuant to the terms of this Agreement or otherwise)
before application of this Paragraph 6 would constitute “parachute payments”
under Section 280G of the Code, and the payment thereof would cause the Officer
to incur the 20% excise tax under Section 4999 of the Code, then the amounts
otherwise payable to or for the benefit of the Officer pursuant to this
Agreement (or otherwise) that, but for this Paragraph 6 would be “parachute
payments,” (referred to below as the “Total Payments”) shall either (i) be
reduced so that the present value of the Total Payments to be received by the
Officer will be equal to three times the “base amount” (as defined under Section
280G of the Code less $1,000 (the “280G Cap”), or (ii) paid in full, whichever
produces the better after-tax position to the Officer (taking into account all
applicable taxes, including but not limited to the excise tax under Section 4999
of the Code and any federal and state income and employment taxes). Any required
reduction under clause (A) above shall be made in a manner that maximizes



Page 6 of 6



--------------------------------------------------------------------------------

    


the net after-tax amount payable to the Officer, as reasonably determined by the
Consultant (as defined below).


(b)
All determinations required under this Paragraph 6 shall be made by a nationally
recognized accounting, executive compensation or law firm appointed by the
Company (the “Consultant”) that is reasonably acceptable to the Officer on the
basis of “substantial authority” (within the meaning of Section 6662 of the
Code). The Consultant’s fee shall be paid by the Company. The Consultant shall
provide a report to the Officer that may be used by the Officer to file the
Officer’s federal tax returns.



(c)
It is possible that payments could be made by the Company that should not have
been made pursuant to this Paragraph 6. If a reduced payment or benefit is
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company (or its subsidiaries) used in
determining the 280G Cap, then the Officer shall immediately repay such excess
in cash to the Company upon notification that an overpayment has been made.



(d)
Nothing in this Paragraph 6 shall require the Company to be responsible for, or
have any liability or obligation with respect to, any excise tax liability under
Section 4999 of the Code.



7.
Release. The Officer agrees that the Company will have no obligations to the
Officer under Paragraph 4 above until the Officer executes a release in a form
acceptable by the Company and, further, will have no further obligations to the
Officer under Paragraph 4 if the Officer revokes such release. The Officer shall
have 21 days after Separation from Service to consider whether or not to sign
the release. If the Officer fails to return an executed release to the Company’s
Vice President of Human Resources within such 21 day period, or the Officer
subsequently revokes a timely filed release, the Company shall have no
obligation to pay any amounts or benefits under Paragraph 4 of this Agreement.



8.
No Interference with Other Vested Benefits. Regardless of the circumstances
under which the Officer may terminate from employment, the Officer shall have a
right to any benefits under any employee benefit plan, policy or program
maintained by the Company which the Officer had a right to receive under the
terms of such employee benefit plan, policy or program after a termination of
the Officer’s employment without regard to this Agreement. The Company shall
within thirty (30) days of Separation from Service pay the Officer any earned
but unpaid base salary and bonus, shall promptly pay the Officer for any earned
but untaken vacation and shall promptly reimburse the Officer for any incurred
but unreimbursed expenses which are otherwise reimbursable under the Company’s
expense reimbursement policy as in effect for senior executives immediately
before the Officer’s employment termination.



9.
Consolidation or Merger. If the Company is at any time before or after a Change
in Control merged or consolidated into or with any other corporation,
association, partnership or other



Page 7 of 7



--------------------------------------------------------------------------------

    


entity (whether or not the Company is the surviving entity), or if substantially
all of the assets thereof are transferred to another corporation, association,
partnership or other entity, the provisions of this Agreement will be binding
upon and inure to the benefit of the corporation, association, partnership or
other entity resulting from such merger or consolidation or the acquirer of such
assets (collectively, “acquiring entity”) unless the Officer voluntarily elects
not to become an employee of the acquiring entity as determined in good faith by
the Officer. Furthermore, in the event of any such consolidation or transfer of
substantially all of the assets of the Company, the Company shall enter into an
agreement with the acquiring entity that shall provide that such acquiring
entity shall assume this Agreement and all obligations and liabilities under
this Agreement; provided, that the Company’s failure to comply with this
provision shall not adversely affect any right of the Officer hereunder. This
Paragraph 9 will apply in the event of any subsequent merger or consolidation or
transfer of assets.


In the event of any merger, consolidation or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit the
Officer’s right to or privilege of participation in any restricted stock plan,
bonus or incentive plan, stock option or purchase plan, profit sharing, pension,
group insurance, hospitalization or other compensation or benefit plan or
arrangement which may be or become applicable to officers of the corporation
resulting from such merger or consolidation or the corporation acquiring such
assets of the Company.


In the event of any merger, consolidation or sale of assets described above,
references to the Company in this Agreement shall, unless the context suggests
otherwise, be deemed to include the entity resulting from such merger or
consolidation or the acquirer of such assets of the Company.


10.
No Mitigation. The Company agrees that the Officer is not required to seek other
employment after a Qualifying Termination or to attempt in any way to reduce any
amounts payable to the Officer by the Company under Paragraph 4 of this
Agreement. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Officer as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Officer to the Company, or
otherwise.



11.
Payments. All payments provided for in this Agreement shall be paid in cash in
the currency of the primary jurisdiction in which the Officer provided services
to the Company and its subsidiaries immediately prior to Separation from
Service. The Company shall not be required to fund or otherwise segregate assets
to ensure payments under this Agreement.



12.
Tax Withholding; Section 409A.



(a)
All payments made by the Company to the Officer or the Officer’s dependents,
beneficiaries or estate will be subject to the withholding of such amounts
relating to tax and/or other payroll deductions as may be required by law.



Page 8 of 8



--------------------------------------------------------------------------------

    




(b)
The Parties intend that the benefits and payments provided under this Agreement
shall be exempt from, or comply with, the requirements of Section 409A of the
Code. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Officer for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.



13.
Arbitration.



(a)
The Parties shall submit any disputes arising under this Agreement to an
arbitration panel conducting a binding arbitration in Boston, Massachusetts or
at such other location as may be agreeable to the Parties, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect on the date of such arbitration, and judgment
upon the award rendered by the arbitrator or arbitrators may be entered in any
court having jurisdiction thereof. The award of the arbitrator shall be final
and shall be the sole and exclusive remedy between the Parties regarding any
claims, counterclaims, issues or accountings presented to the arbitrator.



(b)
The Parties agree that the arbitration shall be conducted by one (1) person
mutually acceptable to the Company and the Officer, provided that if the Parties
cannot agree on an arbitrator within thirty (30) days of filing a notice of
arbitration, the arbitrator shall be selected by the manager of the principal
office of the American Arbitration Association in Suffolk County in the
Commonwealth of Massachusetts. Any action to enforce or vacate the arbitrator’s
award shall be governed by the federal Arbitration Act, if applicable, and
otherwise by applicable state law.



(c)
If either Party pursues any claim, dispute or controversy against the other in a
proceeding other than the arbitration provided for herein, the responding Party
shall be entitled to dismissal or injunctive relief regarding such action and
recovery of all costs, losses and attorney’s fees related to such action.



(d)
All of Officer’s reasonable costs and expenses incurred in connection with such
arbitration shall be paid in full by the Company promptly on written demand from
the Officer, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees and attorneys’ fees; provided, however, the Company shall pay no
more than $50,000 per year in attorneys’ fees unless a higher figure is awarded
in the arbitration, in which event the Company shall pay the figure awarded in
the arbitration.



(e)
Reimbursement of reasonable costs and expenses under Paragraph 13(d) shall be
administered consistent with the following additional requirements as set forth
in Treas. Reg. § 1.409A-3(i)(1)(iv): (i) the Officer’s eligibility for benefits
in one year will not affect the Officer’s eligibility for benefits in any other
year; (ii) any reimbursement of eligible expenses will be made on or before the
last day of the



Page 9 of 9



--------------------------------------------------------------------------------

    


year following the year in which the expense was incurred; and (iii) the
Officer’s right to benefits is not subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing, reimbursement for benefits under
this Paragraph 13 shall commence no earlier than six months and a day after the
Officer’s Separation from Service.


(f)
The Officer acknowledges and expressly agrees that this arbitration provision
constitutes a voluntary waiver of trial by jury in any action or proceeding to
which the Officer or the Company may be parties arising out of or pertaining to
this Agreement.



14.
Assignment; Payment on Death.



(a)
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Officer, the Officer’s executors, administrators, legal
representatives and assigns and the Company and its successors.



(b)
In the event that the Officer becomes entitled to payments under this Agreement
and subsequently dies, all amounts payable to the Officer hereunder and not yet
paid to the Officer at the time of the Officer’s death shall be paid to the
Officer’s beneficiary. No right or interest to or in any payments shall be
assignable by the Officer; provided, however, that this provision shall not
preclude the Officer from designating one or more beneficiaries to receive any
amount that may be payable after the Officer’s death and shall not preclude the
legal representatives of the Officer’s estate from assigning any right hereunder
to the person or persons entitled thereto under the Officer’s will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Officer’s estate. The term “beneficiary” as used in
this Agreement shall mean the beneficiary or beneficiaries so designated by the
Officer to receive such amount or, if no such beneficiary is in existence at the
time of the Officer’s death, the legal representative of the Officer’s estate.



(c)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.



15.
Amendments and Waivers. Except as otherwise specified in this Agreement, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Parties.



16.
Integration. The terms of this Agreement shall supersede any prior agreements,
understandings, arrangements or representations, oral or otherwise, expressed or
implied,



Page 10 of 10



--------------------------------------------------------------------------------

    


with respect to the subject matter hereof which have been made by either Party
(other than (x) any employment agreement or (y) any proprietary information and
non-competition agreement or any similar provisions or obligations concerning
confidentiality, non-competition, non-solicitation or non-disparagement)
provided that any conflict with the terms of any executive severance agreement
entered into by the Parties (“Executive Severance Agreement”) prior to a Change
of Control prevails and any conflict upon or after a Change in Control this
Agreement prevails. By signing this Agreement, the Officer releases and
discharges the Company from any and all obligations and liabilities heretofore
or now existing under or by virtue of such prior agreements other than any
employment agreement entered into by the Parties or any Executive Severance
Agreement.


17.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:



If to the Officer: at the address (or to the facsimile number) shown on the
records of the Company.


If to the Company:


Chief Legal Officer
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




18.
Severability. Any provision of this Agreement held to be unenforceable under
applicable law will be enforced to the maximum extent possible, and the balance
of this Agreement will remain in full force and effect.



19.
Headings of No Effect. The paragraph headings contained in this Agreement are
included solely for convenience or reference and shall not in any way affect the
meaning or interpretation of any of the provisions of this Agreement.



20.
Not an Employment Contract. This Agreement is not an employment contract and
shall not give the Officer the right to continue in employment by Company or any
of its subsidiaries for any period of time or from time to time nor shall this
Agreement give the Officer the



Page 11 of 11



--------------------------------------------------------------------------------

    


right to continued membership on the Company’s Executive Council or Operating
Committee. This Agreement shall not adversely affect the right of the Company or
any of its subsidiaries to terminate the Officer’s employment with or without
Cause at any time. Membership on the Company’s Executive Council and Operating
Committee shall be determined in the sole discretion of the Company’s President
and Chief Executive Officer.


21.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
its choice of law provisions. Any proceeding arising out of or relating to this
Agreement shall be brought in the courts of the Commonwealth of Massachusetts,
or, if it has or can acquire jurisdiction, in the United States District Court
for the District of Massachusetts. This provision may be filed with any court as
written evidence of the knowing, voluntary, and irrevocable agreement between
the Parties to waive any objections to jurisdiction, venue or convenience of
forum.



20.
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.



    
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereto duly authorized, and the Officer has signed this Agreement.




[Remainder of this page intentionally left blank.]


Page 12 of 12



--------------------------------------------------------------------------------

    




HAEMONETICS CORPORATION


    By: /s/ Richard Meelia    
Richard Meelia
Chairman of the Board of Directors


OFFICER




/s/ Christopher A. Simon    






Page 13 of 13

